
	

113 HR 5253 IH: UAC State Authority Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5253
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Sensenbrenner (for himself, Mr. Turner, Mr. Cole, Mr. McClintock, Mr. Rooney, Mrs. Black, Mr. Collins of Georgia, Mrs. Miller of Michigan, Mr. Gibbs, Mr. Coble, and Mr. Womack) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 require consultation with States before awarding grants or contracts for
			 housing facilities for unaccompanied alien children.
	
	
		1.Short titleThis Act may be cited as the UAC State Authority Act of 2014.
		2.Requiring consultation with State and local elected officials and a public hearing before awarding
			 grants or contracts for housing facilities for unaccompanied alien
			 childrenSection 235(i) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(i)) is amended by adding at the end the following:
			Before awarding any grant or contract under this subsection that provides for housing of
			 unaccompanied alien children, the Secretary shall—(1)consult with State elected officials and agencies regarding the location of the facility as well as
			 the duration of the award and the safety, security, and funding of the
			 facility;
				(2)conduct a public hearing, no earlier than 90 days after the announcement of a potential location
			 for such facility, for which—
					(A)advance public notice has been provided, in mediums available for general circulation in the
			 proposed jurisdiction, at least 10 days before the date of the hearing;
			 and
					(B)a representative of the Department of Health and Human Services is in attendance in an official
			 capacity for the purpose of receiving public comments; and
					(3)provide for a 10-day period, beginning after the conclusion of the 90-day notification period
			 described in paragraph (2), during which the governor of the State in
			 which the facility would be located may submit to the Secretary an
			 objection to the contract, which, if timely submitted, shall preclude the
			 Secretary from awarding the grant or contract..
		
